DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is written in reply to applicant’s amendment received on 8/24/22.
	Rejection of claim 2 under 35 USC § 112(b) is overcome by amendment. 
	Any rejection or objection not reiterated herein is overcome by amendment. 
	Amended claims 1-2, 5-9, and 14-17 are under examination. 

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, as amended, recites “…heterologous acetyl transferase 1 is selected from a polypeptide with at least 60% identity to acetyl transferase 1…”  For grammatical congruency, examiner suggests amending claim to read ““wherein the heterologous acetyl transferase 1 is a polypeptide with at least 60% identity to SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 16 or 18”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (WO2014096992A1) in view of Akacha (Akacha, N. B et al. Microbial and enzymatic technologies used for the production of natural aroma compounds: Synthesis, recovery modeling, and bioprocesses. Food and Bioproducts Processing 2015;94:675-706.), Jang (Jang, H.-J et al. Selective retinol production by modulating the composition of retinoids from metabolically engineered E. coli. Biotechnol. Bioeng. 2015;112:1604-1612) and Verstrepen (Verstrepen KJ, et al. Expression levels of the yeast alcohol acetyltransferase genes ATF1, Lg-ATF1, and ATF2 control the formation of a broad range of volatile esters. Appl Environ Microbiol. 2003 Sep;69(9):5228-37).
Regarding claim 1 and 2, Farrell teaches a microorganism specifically Yarrowia lipolytica that encodes a heterologous acetyl transferase 1 (ATF1) (claim 1 and claim 11, SEQ ID NO 1-4, 9-13, 15-18). Y. lipolytica is inherently able to produce retinol as evidenced by instant claims 16 and 17. 
Farrell does not specifically teach enzyme class EC 2.3.1.84 catalyzing the conversion of retinol into retinyl acetate. 
Akacha teaches the enzyme class EC 2.3.1.84 consisting of acetyl transferases (p687 left column lines 19-21). 
Jang teaches that retinol is converted to retinyl esters including retinyl acetate via the action of acetyl transferases in the enzyme class EC 2.3.1.- (p1604 right column lines 16-18, p1609 left column lines 1-3, figure 1).
Verstrepen teaches that yeast acetyl transferase 1 is able to act on a broad range of alcohols, and retinol is an alcohol (abstract, p5235 left column lines 47-55).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farrell with the findings of Akacha, Jang and Verstrepen to arrive at the claimed invention by including an acetyl transferase from EC. 2.3.1.84 in order to catalyze the conversion of retinol into retinyl acetate.  One of ordinary skill in the art would be motivated to do so because Jang teaches that enzymes in the same class as the claimed acetyl transferase 1 (EC2.3.1-, figure 1) are able to produce retinyl acetate and Verstrepen teaches that acetyl transferase 1 has a broad substrate specificity.  Akacha teaches that the acetyl transferases are able to create a variety of compounds depending on the starting substrate (p687 right column lines 3-16).  Although Farrell doesn’t teach the pathway that Y. lipolytica producing acetyl transferase has on retinol, it would be obvious to one of ordinary skill in the art that, as Y. lioplytica naturally produces retinol, it would be logical that the addition of the acetyl transferase would result in the conversion of retinol to retinyl acetate.  There would be a reasonable expectation of success as Farrell, Akacha, Jang and Verstrepen are in the same field of endeavor of acetyl transferases. 
While the prior art is silent regarding the preference for the conversion of trans-retinol to cis-retinol, this preference is a natural property of the enzyme and thus is not adding any more structural limitation to the claimed produt. “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112. Instant specification p3 lines 19-35 show that the claimed enzyme sequences are naturally occurring. While the prior art does not examine the claimed substrate specificity, one of ordinary skill in the arts would recognize that as these enzymes are naturally occurring, this substrate specificity would thus be inherent to the natural activity of the enzymes. “Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable”. See MPEP 2112. 
Regarding claim 5, Farrell teaches that the preferred organism host for ATF1 are recombinant bacteria, plants, fungi or yeast (p15 line 11).  
Regarding claim 6, Farrell teaches Saccharomyces bayanus, Saccharomyces kudriavzevii, and Saccharomyces arboricolus express ATF1 (p21 lines 12-15). 
Regarding claims 8, 16 and 17, Farrell teaches a microorganism specifically Yarrowia lipolytica that encodes a heterologous acetyl transferase 1 (ATF1) (claim 1 and claim 11, SEQ ID Nos 1-4, 9-13, 15-18).
Regarding claim 9, Jang defines retinoids as vitamin A (p106 lines 1-8).  Jang abstract states “E. coli has no inherent metabolic pathways related to retinoids, therefore only retinal should be produced from the cleavage of b-carotene by BCMO. However, retinol and retinyl acetate were also produced in significant amounts” This means that retinyl acetate is a vitamin A. 
Regarding claims 14 and 15, Farrell teaches Saccharomyces bayanus, Saccharomyces kudriavzevii, and Saccharomyces arboricolus express ATF1 and the ATF1 can be introduced into Escherichia coli (p21 lines 12-15, table 3).  Akacha teaches the enzyme class EC 2.3.1.84 consisting of acetyltransferases (p687 left column lines 19-21). While the acetyl transferases in Farrell are not from Lachancea, to one skilled in the arts it would be expected that the Lachancea ATF1 would function in a similar manner to the ATF1s described in Farrell including a preference for trans-retinol.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Farrell with Akacha to create a transformed host cell expressing an acetyl transferase from Lachancea in the EC 2.3.1.84.  One of ordinary skill in the art would be motivated to do so because Akacha teaches that the acetyl transferases are able to create a variety of compounds depending on the starting substrate (p687 right column lines 3-16). There would be a reasonable expectation of success as both Farrell and Akacha are in the same field of endeavor of acetyl transferases. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell, Akacha, Jang and Verstrepen as applied to claims 1-2, 5-6, 8-9, and 14-17 above, and further in view of Ploux.
Regarding claim 7, Sequence searching results show that SEQ ID NO: 13 is a naturally occurring acetyl transferase 1 isolated from Lachancea mirantina (Ploux, O. Submitted to EMBL/GenBank/DDBJ database March 2016, see appendix attached to office action).  Instant application specification [0018] acknowledges that the SEQ ID NO: 13 is from Lachancea mirantina.  It is a simple substitution to replace one of the ATF1s in Farrell with the ATF1 from Lachancea mirantina as disclosed by Ploux and expect similar results.  The function of acetyl transferases is well known in the arts as evidenced by Farrell, Jang, Akacha and Verstrepen, and the substitution of an ATF1 from one species with the ATF1 from Lachancea would yield predictable results.  ATF1 from Lachancea is known in the arts, and Farrell teaches ATF1 from a variety of species so it would be logical to one skilled in the arts to attempt to try different species genes for ATF1 as well and would result in a reasonable expectation of success (SEQ ID Nos 1-4). 
While Ploux does not explicitly state the substrate preference of the enzyme towards the trans-retinol, as both sequences are naturally occurring one of ordinary skill in the arts would recognize that this preference is inherent to the enzyme. “Just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel”. See MPEP 2112. 

Response to Arguments
Applicant's arguments filed on 6/9/22 have been fully considered but they are not persuasive. In response to applicant’s argument on page 2 lines 9-13 and lines 19-23, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for one of ordinary skill int the arts to combine the teachings of the claimed references is discussed in the non-final rejection mailed on 12/10/21 and reiterated above in the 103 rejection of claims 1, 2, 7, 14, and 15. 
Furthermore, the crux of the claimed invention appears to be the activity of the enzymes, specifically the conversion of retinol to retinyl acetate with 10% acetylated retinol and the preference of the enzyme to act on the trans-retinol over the cis-retinol. The claimed properties arise from the natural properties of the enzyme as discussed above in the rejections of claims 1, 2, and 7.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657